Citation Nr: 0505372	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  04-15 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from October 1968 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Togus, Maine, 
Regional Office (RO) that denied service connection for 
hepatitis C.

Appellant testified before the undersigned Veterans Law Judge 
in a video hearing in September 2004.  A transcript of that 
hearing has been associated with the file.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with active 
hepatitis C, and also with cirrhosis of the liver.

2.  Service medical records do not document activities that 
are recognized as creating a high risk of hepatitis C 
infection, e.g. blood transfusion, tattoos, intravenous drug 
use, or promiscuous sexual activity.

3.  The most competent medical evidence of record asserts 
that there is no nexus between appellant's hepatitis C 
infection and any incident in service.  

4.  Appellant's hepatitis C was first diagnosed more than 30 
years after his discharge from service.


CONCLUSION OF LAW

Hepatitis C or residuals thereof were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case for service connection for hepatitis C, a 
substantially complete application was received in April 
2003; the claim was denied by rating decision in January 
2004.  Prior to the denial, the AOJ sent appellant a VCAA 
duty-to-assist letter in April 2003.  The duty-to-assist 
letter did not expressly satisfy the fourth element ("give 
us everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not contain the fourth element, the Board finds that 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  The VCAA duty-to-
assist letter, the original rating decision, and the 
Statement of the Case (SOC) in March 2004 all listed the 
evidence on file that had been considered in formulation of 
the decision.  Finally, the Board notes that appellant had a 
video hearing before the Travel Board in September 2004 
during which the undersigned Veterans Law Judge invited 
appellant to identify any other sources of potentially 
relevant evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from several private medical providers; appellant has 
identified no other providers or agencies having relevant 
evidence for development.  Appellant was afforded a VA 
medical examination for the express purpose of determining 
the etiology and severity of the claimed disability.  
Finally, as noted above, appellant was afforded a video 
hearing before the Board in which to advance evidence and 
arguments in his own behalf in support of his claim.  The 
Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical and dental records are on file.  
Appellant had no blood transfusions while in service.  He had 
no recorded tattoos at the time of his discharge.  Dental 
records show dental treatment on 12 occasions, not counting 
examinations.  Appellant had second-degree sunburn in June 
1969, which was treated with a light duty profile, dressings, 
and antiseptic baths.  Appellant had an abscess removed from 
his cheek under local anesthetic in September 1970.  He had 
blistered feet in August 1971 and was put on a light duty 
profile and permitted to wear sandals for five days.  
Appellant was also treated for hemorrhoids, sinus headaches, 
and facial acne while in service.  No pertinent findings or 
abnormalities were noted on the physical examination for 
separation.

The file contains a letter from Dr. W.S.G., a civilian 
osteopath, dated May 2002.  The note states that appellant 
was recently identified as having hepatitis C during routine 
lab testing.  The only risk factor that appellant could 
identify during interview was dental treatment while in the 
military.  Appellant's wife had a history of blood 
transfusion.  Appellant was also recently diagnosed with 
diabetes and with hypertension. 

The file contains a letter from nurse L.A. dated June 2002, 
recording that appellant's wife had been tested for hepatitis 
C and was found to be negative.  Appellant's current 
diagnosis was chronic hepatitis C virus, with grade III stage 
IV liver disease (cirrhosis), currently compensated.

A civilian pathology report dated June 2002 shows that a core 
needle liver biopsy revealed chronic hepatitis C, moderately 
active (grade 3) with cirrhosis (stage IV) and mild 
macrovesicular steatosis.

A consultation note from Dr. M.A.R., a private 
gastroenterologist, dated August 2002, states that appellant 
was identified as having chronic hepatitis C after developing 
persistent transaminitis.  Appellant was unaware of how he 
contracted hepatitis but thought it might have been in 
service.     

Appellant submitted a claim for service connection for 
hepatitis C in April 2003.  Appellant stated in the claims 
form that he believes that he incurred the hepatitis C virus 
via dental treatment in 1969, or alternatively while 
hospitalized for three months for sunstroke in late 1969 
through early 1970.

The file contains a letter from Dr. J.M.S., a civilian 
osteopath, dated April 2003.  The letter states that Dr. 
J.M.S. had been appellant's primary care physician for 7 to 8 
years, and that appellant had been recently diagnosed with 
hepatitis C.  The letter asserts that the hepatitis may have 
been present for 20 or 30 years.  The letter asserts that 
appellant had "significant" sunburn in service, for which 
he was reportedly hospitalized intermittently for several 
months.  The letter also asserts that appellant was treated 
"rather extensively" for foot blisters in service and that 
appellant had dental work in service.  The letter states 
that, while it is impossible to say with a high degree of 
certainty that appellant contracted the hepatitis virus in 
service, it is Dr. J.M.S.'s opinion that it is quite likely 
that the infection did occur at that time.  That opinion was 
based on the "significant infection" that appellant had in 
the skin and also on the reported absence of other risk 
factors to indicate an alternative source of infection.    

Appellant submitted a VA hepatitis risk factor questionnaire 
in May 2003.  Appellant cited extensive dental work performed 
in 1969 under conditions that appellant considered 
unsanitary.  Appellant also cited sunburn in 1969, for which 
he was reportedly hospitalized for three weeks and received 
intravenous needle punctures.

Appellant had a VA medical examination in September 2003.  
The examiner reviewed appellant's service medical record and 
C-file.  Appellant told the examiner that he was diagnosed 
with diabetes in November 2001, at which time his liver 
function tests were normal; a laboratory test in February 
2002 showed an abnormal liver function test, and he was 
subsequently informed by his primary care physician that he 
had hepatitis C.  Appellant was treated with medications for 
approximately three months, but these were discontinued due 
to adverse side effects.

The examiner stated that review of the medical records showed 
no obvious behavior or treatment that would cause hepatitis.  
Appellant pointed out an episode of severe sunburn in 
service, but the examiner noted that this was treated with 
local applications of burn ointments.  A heel blister in 
service was treated with local bandages.  Service medical 
records do not show injections for either condition.  
Appellant denied risk factors such as intravenous drug use, 
transfusions or receipt of blood products, tattoos, body 
piercing, hemodialysis, or organ transplant.  Appellant was 
not found to have received any intramuscular gamma globulin 
shots.

The examiner noted appellant's current symptoms.  No 
diagnostic or clinical tests were performed because appellant 
already had a definitive diagnosis of hepatitis C.  The 
examiner stated that in his opinion there is nothing in the 
record to indicate that the in-service treatment of heel 
blisters or sunburn in any way caused the hepatitis C.  
Service records also show that appellant had an in-service 
incision to drain a facial acne pustule, but in the 
examiner's opinion this procedure did not cause the hepatitis 
C.  The medical examiner stated that it is highly unlikely 
that in-service dental treatment caused the hepatitis C.  The 
medical examiner noted with interest that appellant's liver 
function tests were normal at the time that he was diagnosed 
with diabetes, and only became abnormal several months later.  
In summary, in the opinion of the medical examiner, nothing 
in the service medical record indicates that appellant 
contracted hepatitis C during his military service.

RO issued a rating decision denying service connection in 
January 2004.  Appellant's service representative submitted a 
Notice of Disagreement (NOD) in February 2004.  The NOD 
recounted appellant's history of dental treatment in service.  
The NOD also advanced a theory that appellant could have been 
exposed to hepatitis through inoculations by the jet injector 
system that was used by the military during the late 1960s 
and early 1970s.  The NOD states that a study done in Great 
Britain found a risk of transmission of live viruses through 
jet injector systems.  Finally, the NOD contends that the VA 
Director of AIDS Service has acknowledged that anyone who had 
inoculations with Jet Injectors is at high risk of having 
hepatitis C and should be tested.        

RO considered the arguments in the NOD, and issued a 
Statement of the Case (SOC) in March 2004 affirming the 
denial of service connection.  One of the specific findings 
in the SOC was that there is no known instance of hepatitis 
infection from a vaccination gun.

Appellant's service representative submitted a VA Form 646 in 
May 2004 that asserts that appellant was inoculated by jet 
injector, which studies have shown to pose a theoretical risk 
of transmission of hepatitis C.  The VA Form 646 again argues 
that VA's Director of AIDS Research has put out an alert that 
all veterans who were inoculated by jet injector should be 
screened for hepatitis C as they have a high risk of having 
acquired that virus.

Appellant testified at videoconference in September 2004.  
Appellant testified that he served in the military from 
October 1968 through October 1971, which included service in 
the Caribbean and in Maine (Transcript, pg. 3). During his 
enlistment, appellant was not married, did not have a girl 
friend, and did not sleep with any woman (Transcript, pg. 3).  
Appellant has never used drugs, had any blood transfusions, 
or had any contact with blood (Transcript, pg. 3).  While in 
service, appellant had dental work such as cleanings and 
fillings (Transcript, pg. 4).  Appellant remembers receiving 
inoculations by jet injector on 4 to 7 occasions, but does 
not remember that the jet injectors ever caused him or anyone 
else to bleed (Transcript, pg. 5).  

Appellant testified that he was diagnosed with hepatitis C 
two years previously (Transcript, pg. 5).  The diagnosis was 
a total surprise (Transcript, pg. 5). Appellant had undergone 
previous physical examinations and blood work, which revealed 
no abnormality of which appellant is aware (Transcript, pg. 
5-6).  Appellant does not know exactly why his primary care 
physician asserted that appellant has had the hepatitis virus 
for 20 or 30 years, but believes that the figure is based 
upon the current condition of his liver (Transcript, pg. 6).  
Appellant began to notice symptoms of fatigue approximately 
six months before his diagnosis (Transcript, pg. 7).  
Appellant had no occupational history of exposure to blood or 
blood products after his discharge from service (Transcript, 
pg. 7).  

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The first part of the Hickson analysis is medical evidence of 
a current disability.  Here, there is medical evidence that 
appellant currently has hepatitis C antibodies and that he 
has consequent liver damage.  The Board accordingly finds 
that the first part of the Hickson analysis is satisfied.

The second part of the Hickson analysis is evidence of an in-
service disease or injury.  Here, appellant's service medical 
records show no diagnosis or treatment for hepatitis.  There 
is no hepatological item of note.  The service records show 
no blood transfusion, high-risk sexual activity, IV drug use, 
tattoos, or other activity during service that is recognized 
as constituting a high risk of HCV infection.  The separation 
physical examination report and supporting Report of Medical 
History are silent in regard to symptoms of hepatitis during 
service.  However, service medical records do substantiate 
that appellant had dental treatment and sunburn treatment in 
service, as he contends, so the Board finds that the second 
part of the Hickson analysis is satisfied in regard to those 
events.

The third part of the Hickson analysis is medical evidence of 
a nexus between the current disability and an in-service 
injury or disease.  In this case, the evidence is 
conflicting.  Dr. J.M.S., who identified himself as 
appellant's primary care physician, submitted a letter 
stating that "it is quite likely" that appellant was 
infected with the hepatitis C virus during service.  On the 
other hand, the VA examiner stated an opinion that neither 
the dental treatment nor the blister nor the sunburn could 
have caused the infection.  The Board must accordingly decide 
which medical opinion has the greater probity.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard. Willis v. Derwinski, 1 Vet. 
App. 66 (1991).  However, the Board is free to assess medical 
evidence and is not obligated to accept a physician's 
opinion. Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In 
fact, it is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reason or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece, of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

In this case, the Board finds the opinion of the VA medical 
examiner more credible, for the following reasons.  

First, the VA medical examiner had access to the C-file, 
including appellant's service medical records and VA 
treatment record, while Dr. J.M.S. did not.  Accordingly, 
when Dr. J.M.S. referred to appellant's "significant" 
sunburn and "extensive" blister treatment, he did so 
relying exclusively on appellant's self-reported history, 
whereas the VA medical examiner had the service medical 
record that documents how significant those treatments 
actually were.  The statements of medical professionals 
concerning a veteran's medical history, related by the 
veteran as to remote events, are of inherently less value 
than contemporaneous clinical records.  Harder v. Brown, 5 
Vet. App. 183, 188 (1993).  

Second, Dr. J.M.S. stated that his opinion was based on the 
absence of any alternative risk factors in appellant's life 
subsequent to service, which is to say that Dr. J.M.S. based 
his opinion not on clinical observations but rather on 
appellant's self-reported history.  Medical evaluation that 
is merely a recitation of a veteran's self-reported and 
unsubstantiated history has no probative value. Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 
Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 
(1995).

Finally, the Board notes that the opinion of the VA medical 
examiner was expressed with comparatively greater certainty 
than that of Dr. J.M.S.  Dr. J.M.S. stated that "it is quite 
likely" that infection occurred in service, based on in-
service "significant skin infection" (the actual 
significance of which was discounted by the VA medical 
examiner after service medical records) and on the absence of 
other reported risk factors as alternatives.  By comparison, 
the VA medical examiner stated "in the opinion of this 
examiner, nothing in the service medical records would 
indicate that the veteran contracted hepatitis C during his 
period of military service."  Of the two conflicting 
opinions, the opinion of Dr. J.M.S. is the more speculative.  
Medical opinion based on speculation, without supporting 
clinical evidence, does not provide the required degree of 
medical certainty and would be of no probative value.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995); Reonal v. Brown, 5 
Vet. App. 458, 460 (1993).     

The Board has taken into consideration that Dr. J.M.S. is 
appellant's primary care physician, and has a 7 to 8 year 
familiarity with appellant.  However, the Court has expressly 
declined to adopt a rule that accords greater weight to the 
opinion of the veteran's treating physician over a VA or 
other physician.  Winsett v. West, 11 Vet. App. 420 (1998); 
Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993). 

Because the more competent medical opinion is against a nexus 
between appellant's military service and his current 
hepatitis C, the Board finds that the third part of the 
Hickson analysis has not been satisfied.  

Appellant's service representative has raised the question of 
whether appellant's exposure to hepatitis C was caused by jet 
injector inoculations.  Appellant testified that he does not 
remember any occasion in which he or anyone else bled 
consequent to a jet injector inoculation, so the second step 
of Hickson (evidence of an in-service injury) is not met.  
There is also no medical evidence in the file to either 
support or refute this possibility, so the third stage of 
Hickson (nexus) is not met.  The service representative 
alluded to medical studies and opinions that assert a 
possible linkage, but since no supporting documents have been 
added to the file the Board cannot adjudicate the relevance 
of the purported studies to this case; hearsay medical 
evidence does not constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 
Vet. App. 4 (1993).  
    
As an alternative to the Hickson analysis, service connection 
may be awarded under 38 C.F.R. § 3.303(b) for a chronic 
condition when (1) the chronic disease manifests itself in 
service and the veteran currently has the same condition, or 
(2) a disease manifests itself in service and is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
There being no evidence that hepatitis manifested itself in 
service or continuity of symptoms since discharge, the Board 
finds that service connection is not available as a chronic 
condition under 38 C.F.R. § 3.303(b) (2004).

Some chronic diseases are presumed to be service connected if 
their onset is shown within one year of discharge from 
service, even if not documented in service medical records.  
38 C.F.R. § 3.309 (2004).  Hepatitis is not a disease 
entitled to this presumption; also, there is no evidence of 
onset within one year of discharge.  Presumptive service 
connection under 38 C.F.R. § 3.309 accordingly does not 
apply.

Appellant believes that he was exposed to the hepatitis C 
virus in service through one of the following activities: 
dental treatment, medical treatment for sunburn, medical 
treatment for blisters, and intramuscular inoculations via 
pneumatic "jet injector" devices.  A layperson is not 
considered capable of opining, however sincerely, in regard 
to causation of a disability.  Routen v. Brown, 10 Vet. App. 
183, 187 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Bostain v. West, 10 Vet. App. 
183, 186 (1997); Grivois v. Brown, 6 Vet. App. 135 (1994).  
It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  As discussed above, the most 
competent medical evidence of record argues against a nexus 
between appellant's hepatitis and military service.

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, more than 30 
years passed between appellant's discharge from active duty 
and his diagnosis of hepatitis C.  The Board finds this 
passage of years to be evidence against service connection.      

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.  To grant service connection 
in this case would mean that there had to be a resort to 
speculation.  That is prohibited.  38 C.F.R. § 3.102.


ORDER

Service connection for hepatitis C is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


